Exhibit 10.1 Confidential July 15, 2014 July 15, 2014 Tech 9 Inc. Robert Oswald, CEO 205-5401 Eglinton Ave West Toronto, ON M9C 5K6 Dear Mr. Oswald: This Letter of Intent (the "L01") is made and entered into as of the 15th day of July 2014 between Perk International, Inc. a company formed under the laws of the State of Nevada (hereinafter referred to as "Perk"), and Tech 9 Inc. (hereinafter referred to as "Tech9 "), a Corporation formed under the laws of the Province of Ontario and the persons executing this Agreement listed on the signature page hereto (referred to collectively as the "PERK Shareholders" and "TECH9 shareholders). The purpose of this letter is to set forth certain understandings between PERK and its principal shareholders, and TECH9 . Both parties hereto shall be bound by their individual rights and obligations with respect to the matters contained herein. The contemplated transactions are: PERK desires to acquire all the Common Stock representing 100% ownership of TECH9 and TECH9 wishes to have all its common stock representing 100% ownership of TECH9 acquired by PERK, on terms and conditions to be set forth in a Share Exchange Agreement ("SEA") (the "Exchange" or "Exchange Offer"), so that TECH9 will become a wholly owned subsidiary of the Perk. 1.Perk International, Inc. is a fully registered and current reporting company with the US Securities and Exchange Commission (the "SEC"). The Company's capitalization as of this day is as follows: a.
